                                          Case 5:15-cv-01716-BLF Document 405 Filed 03/28/19 Page 1 of 3




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     ASUS COMPUTER INTERNATIONAL, et                     Case No. 15-cv-01716-BLF
                                         al.,
                                   8
                                                        Plaintiffs,                          ORDER RE: THE PARTIES’
                                   9                                                         RESPECTIVE MOTIONS TO SEAL
                                                  v.                                         EXHIBITS TO JOINT PRETRIAL
                                  10                                                         STATEMENT
                                         INTERDIGITAL, INC., et al.,
                                  11                                                         [Re: ECF 383, 384]
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are two sealing motions: (1) Defendants’ administrative motion to file

                                  14   under seal portions of two exhibits to the parties’ Joint Pretrial Statement; and (2) Plaintiffs’

                                  15   administrative motion to file under seal the password to a USB drive containing documents related

                                  16   to the Joint Pretrial Statement. See ECF 383, 384. For the reasons that follow, Defendants’

                                  17   motion to seal is DENIED without prejudice and Plaintiffs’ motion to seal is GRANTED.

                                  18     I.   LEGAL STANDARD
                                  19          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  20   and documents, including judicial records and documents.’” Kamakana v. City & Cty. Of

                                  21   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  22   U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong

                                  23   presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.

                                  24   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to

                                  25   motions that are “more than tangentially related to the underlying cause of action” bear the burden

                                  26   of overcoming the presumption with “compelling reasons” that outweigh the general history of

                                  27   access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d

                                  28   1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79.
                                          Case 5:15-cv-01716-BLF Document 405 Filed 03/28/19 Page 2 of 3




                                   1           Parties moving to seal documents must also comply with the procedures established by

                                   2   Civ. L.R. 79-5. Pursuant to Civ. L.R. 79-5(b), a sealing order is appropriate only upon a request

                                   3   that establishes the document is “sealable,” or “privileged or protectable as a trade secret or

                                   4   otherwise entitled to protection under the law.” “The request must be narrowly tailored to seek

                                   5   sealing only of sealable material, and must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b).

                                   6   In part, Civ. L.R. 79-5(d) requires the submitting party to attach a “proposed order that is narrowly

                                   7   tailored to seal only the sealable material” which “lists in table format each document or portion

                                   8   thereof that is sought to be sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the

                                   9   document” that indicates “by highlighting or other clear method, the portions of the document that

                                  10   have been omitted from the redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the

                                  11   filing of the Administrative Motion to File Under Seal, the Designating Party must file a

                                  12   declaration as required by subsection 79-5(d)(1)(A) establishing that all of the designated material
Northern District of California
 United States District Court




                                  13   is sealable.” Civ. L.R. 79-5(e)(1).

                                  14    II.    DISCUSSION
                                  15           The Court has reviewed the parties’ sealing motions and the declarations of the designating

                                  16   parties submitted in support thereof. Defendants seek to seal certain descriptions/names of

                                  17   exhibits and objection responses in Plaintiffs’ trial exhibit list and Defendants’ trial exhibit list.

                                  18   See Defendants’ Motion at 2, ECF 383; see also ASUS Exhibit List, ECF 383-3; InterDigital

                                  19   Exhibit List, ECF 383-5. Defendants’ request to seal is not narrowly tailored—Defendants seek to

                                  20   seal the entire descriptions or names of numerous exhibits and objection responses. Upon initial

                                  21   review, the Court is not convinced that any portion of any of the descriptions/names of exhibits or

                                  22   objection responses is sealable. However, the Court will permit Defendants to renew the sealing

                                  23   request with narrowly tailored redactions if Defendants so choose.

                                  24           Meanwhile, Plaintiffs seek to seal the password to a USB drive containing manually

                                  25   lodged expert reports, deposition designations, and discovery from both parties. The Court finds

                                  26   that Plaintiffs have articulated compelling reasons to seal the password, and that the proposed

                                  27   redaction is narrowly tailored.

                                  28           The Court’s rulings on the sealing requests are set forth in the table below.
                                                                                           2
                                          Case 5:15-cv-01716-BLF Document 405 Filed 03/28/19 Page 3 of 3




                                   1
                                         ECF      Document to be Sealed:               Result                        Reasoning
                                   2     No.

                                   3     383-3    Plaintiffs’ Trial Exhibit   DENIED without             The proposed redactions are not
                                                  List                        prejudice.                 narrowly tailored.
                                   4

                                   5     383-5    Defendants’ Trial           DENIED without             The proposed redactions are not
                                                  Exhibit List                prejudice.                 narrowly tailored.
                                   6     384-4    Exhibit A to Lee Decl.      GRANTED.                   This document contains the
                                   7                                                                     password to an encrypted USB
                                                                                                         drive that contains confidential
                                   8                                                                     information, including the parties’
                                                                                                         license terms and financial data.
                                   9                                                                     See Plaintiffs’ Motion at 1, ECF
                                                                                                         384; Lee Decl. ¶ 2, ECF 384-1.
                                  10                                                                     Disclosure of the confidential
                                  11                                                                     information would cause
                                                                                                         competitive harm to the parties.
                                  12                                                                     Lee Decl. ¶ 2.
Northern District of California
 United States District Court




                                  13

                                  14   III.   CONCLUSION
                                  15          For the foregoing reasons, the Court hereby DENIES without prejudice Defendants’

                                  16   motion to seal at ECF 383 and GRANTS Plaintiffs’ motion to seal at ECF 384.

                                  17          For any document that has been denied sealing without prejudice, the designating party

                                  18   may renew its request for sealing by submitting more narrowly tailored redactions and supporting

                                  19   declaration(s). Any renewed request must be filed on or before April 5, 2019. If no renewed

                                  20   request is filed by that date, the sealing request will be denied with prejudice.

                                  21          No further action is necessary with respect to Plaintiffs’ motion.

                                  22

                                  23          IT IS SO ORDERED.

                                  24   Dated: March 28, 2019

                                  25                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  26                                                     United States District Judge
                                  27

                                  28
                                                                                          3
